Co mn DH NH BP WH PB

YN YP NY NY NY NY YY DY B&B eB ee eS ew ew DW on Le
eo Nn UMN FSF wWHYH KH DODO ww MH DAWN Bw HH BS

 

 

Case 2:19-cv-00367-RSL Document 19 Filed 12/27/19 Page 1 of 3

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
SEATTLE

RANDI GOMEZ CERVANTES,

Plaintiff, CASE NO. 2:19-cv-00367-RSL

v.
CYNTHIA MUNITA, Field Office Director for] Sper ton pienieene ee
United States Citizenship and Immigration

Services, Seattle Office, et al, NOTED FOR CONSIDERATION:

Defendants. DECEMBER 27, 2019

 

 

The above-captioned action having been resolved, all parties, through their undersigned
counsel and respective attorneys of record, now hereby stipulate to the dismissal with prejudice with

each party to bear their own fees or costs.

H

Hf

/f
STIPULATION AND ORDER FOR DISMISSAL - 1 UNITED STATES ATTORNEY
(2:19-cv-00367-RSL) 700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
206-553-7970
Oo Oo NIH nN FP WO NHN

NO WN Ww WN WH NY KN NN NO = KH HH HF Fe Se Se Re
oOo 4 NHN NH BR WY NY S|& CS ODO OH KH HA BW NY KFS SO

 

 

Case 2:19-cv-00367-RSL Document19 Filed 12/27/19 Page 2 of 3

DATED this 27th day of December, 2019.

STIPULATION AND ORDER FOR DISMISSAL - 2
(2:19-cv-00367-RSL)

Respectfully submitted,

BRIAN T. MORAN
United States Attorney

s/Michelle R. Lambert
MICHELLE R. LAMBERT,
NYS #4666657

Assistant United States Attorney
United States Attorney’s Office
Western District of Washington
1201 Pacific Avenue, Suite 700
Tacoma, WA 98402

Phone: (253) 428-3824

Fax: (253) 428-3826
Michelle.lambert@usdoj.gov

 

Attorneys for Defendants

s/Victoria Dobrin
VICTORIA DOBRIN,
WSBA #28554

Dobrin & Han

705 Second Ave, Ste 905
Seattle, WA 98104

(206) 448-3440
Vicky@dobrin-han.com

Attorney for Plaintiff

UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271

206-553-7970
Co Oo aT DH A BP WY LH =

Ny NY WY NM NY NY NY NY DOR Re Re ee me ee es oe
oN NN HP WY NY K& DO OM ND DA WA BR WwW PB KF O}

 

 

Case 2:19-cv-0036/-RSL Document19 Filed 12/27/19 Page 3 of 3

—PROPOSED} ORDER

IT IS HEREBY ORDERED that the Parties’ Stipulation and Order for Dismissal is
GRANTED for the reasons set forth in the Stipulation. The case is dismissed with prejudice,

with each party to bear their own fees or costs.

 

 

SO ORDERED.
e. 20.
DATED this 6 day of Son very , 20Y.
ft S Caseuk
DISTRICT JUDGE ROBERT S. LASNIK
UNITED STATES DISTRICT COURT
STIPULATION AND ORDER FOR DISMISSAL - 3 UNITED STATES ATTORNEY
(2:19-cv-00367-RSL) 700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
206-553-7970
